 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     THE REGENTS OF THE UNIVERSITY                      Case No.: 17-cv-01394-H-NLS
12
     OF CALIFORNIA; and BECTON,
13   DICKINSON and COMPANY,                             ORDER DENYING DEFENDANTS’
                                      Plaintiffs,       MOTION FOR PARTIAL
14
                                                        RECONSIDERATION OF THE
15   v.                                                 COURT’S SEPTEMBER 4, 2018
     AFFYMETRIX, INC.; and LIFE                         CLAIM CONSTRUCTION ORDER
16
     TECHNOLOGIES CORP.,
17                                                      [Doc. No. 290, 291.]
                                    Defendants.
18
19         On October 2, 2018, Defendants Affymetrix, Inc. and Life Technologies Corp. filed
20   a motion for leave to file a motion for reconsideration and a motion for partial
21   reconsideration of the Court’s September 4, 2018 claim construction order. (Doc. Nos.
22   290, 291.) On October 22, 2018, Plaintiffs the Regents of the University of California,
23   Becton, Dickinson and Company, Sirigen, Inc., and Sirigen II Limited filed oppositions to
24   Defendants’ motions. (Doc. Nos. 305, 306.) On October 29, 2018, Defendants filed their
25   replies. (Doc. Nos. 314, 315.) A hearing on the matters is currently scheduled for Monday,
26   November 5, 2018 at 10:30 a.m. The Court, pursuant to its discretion under Local Civil
27   Rule 7.1(d)(1), determines the matters to be appropriate for resolution without oral
28   argument, submits it on the papers, and vacates the motion hearing. For the reasons below,

                                                    1
                                                                                17-cv-01394-H-NLS
 1   the Court denies Defendants’ motion for reconsideration.
 2                                           Background
 3         In the present action, Plaintiffs assert claims of patent infringement against
 4   Defendants, alleging infringement of U.S. Patent No. 9,085,799, U.S. Patent No.
 5   8,110,673, U.S. Patent No. 8,835,113, U.S. Patent No. 8,455,613, U.S. Patent No.
 6   8,575,303, U.S. Patent No. 9,139,869, and U.S. Patent No. 9,547,008. (Doc. No. 101, FAC
 7   ¶¶ 52-115.) On March 26, 2018, the Court issued a claim construction order, construing
 8   disputed claim terms from the ’799 patent, the ’673 patent, and the ’113 patent. (Doc. No.
 9   138.) On May 1, 2018, the Court granted Defendants’ motion for summary judgment of
10   non-infringement of the ’799 patent. (Doc. No. 170.) On May 14, 2018, the Court denied
11   Defendants’ motion for summary judgment of non-infringement of the ’673 patent and the
12   ’113 patent. (Doc. No. 183.) On September 4, 2018, the Court issued a claim construction
13   order, construing disputed claim terms from the’613 patent, the ’303 patent, the ’869
14   patent, and the ’008 patent. (Doc. No. 274.)
15         By the present motion, Defendants move for partial reconsideration of the Court’s
16   September 4, 2018 claim construction order. (Doc. No 290-1.) Specifically, Defendants
17   move for reconsideration of the Court’s constructions for the claim terms “polymer
18   modifying unit” and “solubility.” (Id. at 1.)
19                                            Discussion
20   I.    Legal Standards for a Motion for Reconsideration
21         A district court has inherent jurisdiction to modify, alter, or revoke a prior order.
22   United States v. Martin, 226 F.3d 1042, 1049 (9th Cir. 2000). “Reconsideration [of a prior
23   order] is appropriate if the district court (1) is presented with newly discovered evidence,
24   (2) committed clear error or the initial decision was manifestly unjust, or (3) if there is an
25   intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255,
26   1263 (9th Cir. 1993). Reconsideration should be used conservatively, because it is an
27   “extraordinary remedy, to be used sparingly in the interests of finality and conservation of
28   judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003); see also Marlyn

                                                     2
                                                                                   17-cv-01394-H-NLS
 1   Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009)
 2   (“‘[A] motion for reconsideration should not be granted, absent highly unusual
 3   circumstances . . . .’”). A motion for reconsideration may not be used to relitigate old
 4   matters, or to raise arguments or present evidence for the first time that reasonably could
 5   have been raised earlier in the litigation. Exxon Shipping Co. v. Baker, 554 U.S. 471, 486
 6   n.5 (2008); see Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.
 7   2000) (“A [motion for reconsideration] may not be used to raise arguments or present
 8   evidence for the first time when they could reasonably have been raised earlier in the
 9   litigation.”). “A party seeking reconsideration must show more than a disagreement with
10   the Court’s decision.” United States v. Westlands Water Dist., 134 F. Supp. 2d 1111, 1131
11   (E.D. Cal. 2001); accord Huhmann v. FedEx Corp., No. 13-CV-00787-BAS NLS, 2015
12   WL 6128494, at *2 (S.D. Cal. Oct. 16, 2015).
13   II.   Analysis
14         Defendants move for reconsideration of the Court’s construction for the claim term
15   “polymer modifying unit” and “solubility.” (Doc. No. 290-1 at 1-3.) In the September 4,
16   2018 claim construction order, the Court construed the claim term “polymer modifying
17   unit” as “a unit in the polymer that modifies the polymer and is different than the units
18   wherein the ratios are denoted by the letters a, c, and d,” and the Court construed the claim
19   term “solubility” as “mixable in a solvent with no visible particulates.” (Doc. No. 274 at
20   13, 18.)
21         Defendants argue that the Court committed clear error in construing these two claim
22   term. (Doc. No. 290-1 at 2-3.) But in support of this assertion, Defendants rely on the
23   same arguments that they have previously presented to the Court in their claim construction
24   briefing and at the claim construction hearing. A motion for reconsideration should not
25   merely present arguments previously raised in an attempt to reargue or relitigate the Court’s
26   claim constructions.     See Exxon Shipping, 554 U.S. at 486 n.5 (a motion for
27   reconsideration “‘may not be used to relitigate old matters’”); Westlands Water Dist., 134
28   F. Supp. 2d at 1131 (“A reconsideration motion should not merely present arguments

                                                   3
                                                                                  17-cv-01394-H-NLS
 1   previously raised, or which could have been raised in the initial . . . motion. . . . ‘A motion
 2   for reconsideration is not a vehicle to reargue the motion . . . .’”). Indeed, in their motion,
 3   Defendants explain that the primary purpose of their motion for reconsideration is simply
 4   to preserve their objections to the Court’s constructions for the claims terms “polymer
 5   modifying unit” and “solubility” in order to avoid the type of waiver recognized by the
 6   Federal Circuit in their recent decision in Power Integrations, Inc. v. Fairchild
 7   Semiconductor Int’l, Inc., No. 2016-2691, 2018 WL 4501536, at *4-6 (Fed. Cir. Sept. 20,
 8   2018). 1 (Doc. No. 290-1 at 1, 3; Doc. No. 291-1 at 1; Doc. No. 314 at 1; Doc. No. 315 at
 9   1.) As such, Defendants have failed to provide a proper basis for reconsideration of the
10   Court’s September 4, 2018 claim construction order, and, thus, the Court denies
11   Defendants’ motion for reconsideration.
12                                                  Conclusion
13          For the reasons above, the Court denies Defendants’ motion for reconsideration of
14   the Court’s September 4, 2018 claim construction order.
15          IT IS SO ORDERED.
16   DATED: October 29, 2018
17
                                                           MARILYN L. HUFF, District Judge
18                                                         UNITED STATES DISTRICT COURT
19
20
21
22
23
24
25
26   1
              In addition, the Court agrees with Plaintiffs that Defendants’ reliance on Power Integrations as the
     justification for their motion for reconsideration is misplaced. (See Doc. No. 305 at 1 n.1.) As Defendants
27   concede in their reply briefs, the parties addressed and litigated the issues and evidence underlying the
28   Court’s final construction for the two claim terms at issue during the claim construction hearing. (Doc.
     No. 314 at 2; Doc. No. 315 at 1.)

                                                          4
                                                                                               17-cv-01394-H-NLS
